        Case 5:19-cv-00283-BSM Document 134 Filed 08/26/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

PATRICK ROMES/IBRAHIM HAKIM X                                              PLAINTIFF
ADC #114867

v.                         CASE NO. 5:19-CV-00283-BSM

WILLIAM STRAUGHN, et al.                                                DEFENDANTS

                                        ORDER

      Having reviewed the entire record de novo, Magistrate Judge Joe J. Volpe’s

recommended disposition [Doc. No. 129] is adopted. Defendants’ motion for summary

judgment [Doc. No. 124] is granted. The claims against Defendants Kenyetta L. Spratt,

Jasmine West, Lakesha Suber, Jacqualine Gardner, and Latashia Taylor are dismissed.

Accordingly, this case is dismissed with prejudice. An in forma pauperis appeal from this

order would not be taken in good faith. 28 U.S.C. § 1915(a)(3).

      IT IS SO ORDERED this 26th day of August, 2021.




                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
